Citation Nr: 0910326	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  08-27 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for arthritis of the left 
shoulder (claimed as a left shoulder injury).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, J.G., and S.C.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The Veteran had active service from July 1972 to July 1974.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2007 rating decision of the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the Veteran's claim 
for service connection.
 
The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in December 2008 in 
Washington, DC, before the undersigned Veterans Law Judge.  
The Veteran requested that the record beheld open for 60 
days.  That period of time has elapsed, and adjudication may 
proceed.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he incurred an injury in service 
that caused the current arthritis of his left shoulder.  The 
Veteran's service medical records disclose only one complaint 
of left shoulder pain, in April 1974, a few months prior to 
the Veteran's July 1974 discharge.  No diagnosis was assigned 
at that time.  The Veteran has provided his own personal lay 
testimony that his left shoulder was painful chronically and 
continuously after his service discharge.  In addition, J.G. 
provided testimony at the Veteran's RO hearing and S.C. 
testified at the Veteran's Board hearing.  Each testified 
that the Veteran complained of left shoulder pain on numerous 
occasions over many years, and S.C. testified to his 
observation that the Veteran was less able to use the left 
shoulder when he returned from service.  

More importantly, after the appeal was transferred to the 
Board, the Veteran submitted an October 2008 opinion from 
M.A.R., MD.  Dr. R. stated that the Veteran had a history of 
a proximal humerus post-traumatic arthrosis dating back to 
the Veteran's Marine Corps service in 1974.  Dr. R. further 
noted that magnetic resonance imaging (MRI) demonstrated that 
the Veteran had an old impacted left surgical neck (humerus) 
fracture.  This opinion, although favorable to the Veteran's 
claim, is not sufficient to grant the claim, because Dr. R. 
did not reference any clinical information than history 
supplied by the Veteran to determine that the "old" injury 
was incurred in 1974.  Dr. R.'s opinion does require further 
development of the evidence, and VA examination, if required 
to adjudicate the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

The Veteran has testified that he did not seek treatment of a 
left shoulder disorder until 2002.  He should be afforded an 
opportunity to submit or identify clinical evidence from 
providers who treated him for disorders other than a left 
shoulder disorder prior to 2002, as well as various 
employment records throughout the years.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The Veteran should again be afforded the 
opportunity to identify any clinical records, 
from either a provider or a facility, which 
might disclose treatment or radiologic 
examination of the left shoulder prior to 
2002, and he should again be advised of the 
types of alternative (non-clinical) evidence 
which may be used to support his claim, 
including statements of individuals he worked 
with who may have observed him self-treat his 
left shoulder, such as with hot packs, 
ultrasound, or other modalities; 
alternatively, he should identify the 
department he worked for and the department 
should be asked to supply its policies 
regarding employee use of treatment modalities 
during the relevant time period should be 
requested.  

2.  Complete records from Dr. M.A.R., and any 
non-VA provider of treatment for a left 
shoulder disorder identified by the Veteran, 
should be requested.

Current VA clinical records from October 2008 
to the present should be requested.  

3.  The National Personnel Records Center 
should be asked to search for the Veteran's 
personnel file, any administrative file(s), 
and any separate-filed clinical records, 
including physical therapy records.

4.  The Veteran should identify the providers 
who treated him for low back pain and a lumbar 
back disorder, including in 1993 and 
thereafter, and those records should be 
obtained, including any records of admission 
history and physical examination and including 
inpatient history and physical examination 
records.  Each inpatient provider should be 
asked to search for radiologic examinations of 
the Veteran's left shoulder.

5.  The Veteran should be asked to provide a 
chronological summary of his employment 
following service and the job title for each 
position.  He should identify the approximate 
dates of his employment at the University of 
Tennessee, at the VA Medical Center in 
Nashville (Tennessee) as a physical therapy 
assistant, and at Doctors Hospital, 
Morristown, Tennessee (now a Humana Hospital).  
Employment medical records and/or physical 
examination, or any other employment records 
identified by the Veteran as relevant, should 
be requested.

The Veteran should be advised that a written 
statement from the clinical provider 
identified as "Tim Hubin" (Tr. 15) would be 
relevant, since the Veteran testified that the 
provider, who was his supervisor, and observed 
left shoulder problems, is still practicing.  

The Veteran should be asked to more 
specifically identify the "ski lodge" in 
Gatlinburg (Tennessee) at which he worked as a 
landscaper beginning in about 1994, and the 
Veteran should be asked to authorize release 
of his employment medical records or 
employment physical examination from that 
"ski lodge." 

6.  After the above development has been 
completed, the Veteran should be afforded VA 
examination of the left shoulder.  The claims 
folder must be made available to the examiner 
in conjunction with the examination.  All 
indicated studies testing should be conducted.  
In answering the questions below, the examiner 
should address the history provided by the 
Veteran, service medical records, post-service 
medical records, employment history and 
employment medical records, VA examination 
reports, any other evidence obtained during 
the course of this Remand.   

(a) The examiner should identify each 
disorder of the left shoulder. 
(b) For each diagnosed disorder, the 
examiner should indicate whether it is at 
least as likely as not (a 50 percent 
probability or greater), likely, or 
unlikely, that clinical onset of the 
disorder began in service, was manifested 
within one year following service, or is 
otherwise related to the Veteran's active 
service.  

The examiner should be advised that the term 
"at least as likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

Complete rationale should be given for all 
opinions reached. 

7.  After assuring that the development 
directed above is complete, each claim on 
appeal should be readjudicated.  If any 
benefit sought remains denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses actions taken since the 
issuance of the last SSOC.  The Veteran should 
be given the opportunity to respond, and the 
claim should thereafter be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

